Citation Nr: 0910492	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-29 460	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post traumatic stress disorder.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 
1969, including a year in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In October 2002, the RO denied service connection 
for PTSD.  The Board remanded that claim in January 2004.  In 
March 2005, the RO granted service connection for PTSD with 
an evaluation of 10 percent effective January 30, 2002.  The 
Veteran appealed that rating.  In February 2006, the RO 
continued the 10 percent rating for PTSD and denied service 
connection for a left ear hearing loss and bilateral 
peripheral neuropathy of the lower extremities.  

The February 2006 RO decision denied service connection for a 
left ear hearing loss and the September 2007 statement of the 
case (SOC) only addressed service connection for the left ear 
hearing loss.  However, it is well established that the Board 
must consider all issued reasonably raised by the record.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 
6 Vet. App. 396, 400 (1994).  Thus, because the record, as 
discussed below, supports service connection for a bilateral 
hearing loss, the Board is required to address that issue.  

The claims for service connection for peripheral neuropathy 
of the right and left lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is no more than 
mild.  

2.  The Veteran has a bilateral hearing loss disability that 
is proximately due to and the result of his service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9411 (2008).  

2.  The criteria for service connection for a bilateral 
hearing loss disability have been met.  38 C.F.R. 
§§ 3.310(a), 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In December 2005, the RO sent the Veteran a letter that fully 
complied with the notice requirements of the VCAA pertaining 
to a higher rating for PTSD and for secondary service 
connection.  Since the claim for secondary service connection 
for a hearing loss disability is being allowed, any notice 
defects are not prejudicial.  As to the increased rating 
claim, while the notice was sent after the grant of service 
connection for PTSD and the assignment of the 10 percent 
rating, the Veteran was not prejudiced.  He had actual 
knowledge of his right to appeal and did so.  In February 
2007, the Veteran was sent a notice letter explaining to him 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  This letter also provided the information mandated 
by the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a SOC issued in 
September 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

The Veteran contends that his service-connected PTSD affects 
him to such an extent that it warrants a rating higher than 
the current 10 percent.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..................................................
...................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication.......................................................
...0 percent. 
38 C.F.R. § 4.130, Code 9411 (2008).  

Discussion

A VA clinical note, dated in July 2002, shows the Veteran 
provided a detailed history.  He told of being suspicious of 
management and resigning from jobs.  He had many friends 
before serving in Vietnam and few afterwards.  His first 
marriage suffered from his withdrawal and refusal to speak 
during periods of dysphoria.  He preferred jobs were he could 
be alone.  He tried to block thoughts of Vietnam.  He 
attempted college, changed majors, and dropped out.  During a 
second session, in September 2002, it was reported that his 
wife noted his need for solitude.  He needed to watch the 
house and make it secure.  There were periods of depression 
and lethargy.  He worked in logistics from 1992 to 1994 and 
became a manager.  He completed a degree in paralegal studies 
in 1995 and became an investigator.  He taught Spanish in 
1996 and 1997 and retired from that work in 2002.  Since 
March 2001, he had worked full time for a light, gas, and 
water company.  

Mental status examination showed the Veteran was fully alert 
and oriented, with cognition intact.  There was no evidence 
of psychosis.  His mood was described as "even-tempered," 
with a need to withdraw and avoid noise as much as possible.  
His affect was pleasant, but tense underneath.  There was no 
suicidal or homicidal ideation or plan.  The Veteran's 
medical history included a heart attack followed by a 
coronary artery by-pass graft and type 2 diabetes.  The 
diagnosis was PTSD, chronic, mild.  The GAF was 65.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

A VA clinical note, dated in October 2005, discussed the 
Veteran's problems controlling his glucose levels.  He had 
difficulty sleeping.  He felt tense and suspicious of others.  
He had intrusive memories and nightmares.  At work, he was 
withdrawn and had tense relationships with his supervisors.  
The diagnosis was PTSD and the GAF was 65.  

The Veteran was given a VA examination for his PTSD in 
January 2006.  The claims folder was reviewed and a clinical 
interview conducted.  A detailed history was reported.  On 
mental status examination, it was noted that he took pride in 
his appearance.  He was adequately groomed, clean and his 
hygiene was good.  He was very cooperative and did not 
exaggerate symptoms.  He appeared to make his best effort on 
tasks asked of him.  He was polite and pleasant.  His mood 
was stable, although mildly depressed.  His speech was 
relevant and coherent and his voice was within normal limits.  
His long term memory showed some deficits.  He was oriented 
in all spheres.  His contact with reality was sound and 
intact.  There was no indication of auditory or visual 
hallucinations.  Thought processes were logical.  He could 
manage self care functions.  He endorsed PTSD symptoms 
including hypervigilance, irritability, and a tendency to 
isolate himself.  He turned down invitations to most social 
activities.  He experienced sleep disturbance.  He had 
nightmares about twice a week.  He was currently employed as 
a security guard.  The diagnosis was PTSD and the GAF was 64.  

Conclusion

While the Veteran may feel that his PTSD disables him to such 
an extent that a higher rating is warranted, the findings of 
the trained medical professionals are significantly more 
probative in determining the extent of the disability and 
whether it approximates the criteria for a higher rating.  In 
this case, the psychiatric professionals have consistently 
found the Veteran's PTSD to be mild and have assigned GAF 
scores in the mild range.  These competent medical opinions 
outweigh the Veteran's opinion as to the extent of his 
disability by a wide margin.  They establish, by a 
preponderance of evidence, that the service-connected PTSD is 
no more than mild and does not approximate the criteria for 
any higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the Veteran's 
PTSD has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 10 
percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

The Veteran contends that his service-connected diabetes 
mellitus has caused a hearing loss disability.  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to and the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Such evidence is present in 
this case.  

There is only one competent medical opinion addressing the 
questions of whether the Veteran has a hearing loss and 
whether it is related to a service-connected disability.  In 
July 2007, on the authorized VA audiologic evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
20
35
35
26.25
LEFT
15
15
10
35
30
22.5

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The diagnosis was that hearing was 
within normal limits through 2000 Hertz, falling to a mild 
sensorineural hearing loss, bilaterally.  The examiner 
expressed the opinion that the Veteran's current left ear 
hearing loss was less likely than not (less than 50/50 
probability) caused by or a result of active military duty 
noise exposure.  The examiner provided reasoning for that 
conclusion.  She also expressed the opinion that, "It is 
considered to be as least as likely as not that the Veteran's 
service-connected diabetes mellitus contributed to his 
hearing decline in both ears."  

In the September 2007 SOC, the RO told the Veteran that while 
the examiner stated that his service-connected diabetes 
mellitus likely contributed to his bilateral hearing decline, 
service connection on a secondary basis cannot be established 
as aggravation has not been shown to a compensable level.  

Conclusion

The RO's position is not tenable.  There is no authority to 
deny service connection because a disability is not 
compensable.  

Service connection can only be granted for a disability.  
38 U.S.C.A. § 1110 (West 2002).  Thus, if there was no 
disability, service connection could not be granted.  In the 
case of hearing loss, not all hearing losses are severe 
enough to result in industrial impairment.  That is, there 
can be a hearing loss, but it is not disabling within the 
meaning of the law providing compensation benefits.  
Consequently, prior to April 1990, it was a common practice 
for a RO to deny service connection where the hearing loss 
did not meet the requirements for compensation.  

This changed in April 1990.  Prior to April 1990, there was 
no regulatory definition of a hearing loss.  There was only a 
definition in the internal guidelines for the regional 
offices, VA Manual M21-1.  As of April 1990, and updated in 
1994, there is a regulatory definition of what constitutes a 
hearing loss disability.  38 C.F.R. § 3.385.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Since the 
Veteran's speech discrimination scores fall within this 
definition of disability, it cannot be said that he does not 
have a service connectable disability.  Therefore, since the 
only competent medical opinion diagnoses a hearing loss 
disability with findings within the regulatory definition, 
and links that disability to the service-connected diabetes, 
the clear preponderance of evidence requires an 
acknowledgement of service connection for a bilateral hearing 
loss disability.  


ORDER

A rating in excess of 10 percent for PTSD is denied.  

Service connection for a bilateral hearing loss disability is 
granted.  


REMAND

The Veteran was examined for diabetes mellitus and its 
manifestations in June 2005.  The examiner responded to form 
questions by writing that yes, there were symptoms of 
peripheral neuropathy.  The symptoms were paresthesias and 
intermittent burning sensation to both feet.  In the 
diagnosis, the examiner commented that the Veteran had mild 
subjective symptoms of neuropathy of both feet that were an 
intermittent burning sensation; however, clinical evaluation 
was normal.  Because there was no objective evidence, the RO 
denied the claim.  But, review of the examination report 
shows it does not clearly state that the Veteran does not 
have diabetic peripheral neuropathy.  In fact, the examiner's 
responses could be understood to support the claim, even 
though there were no objective findings.  Given the confusion 
inherent in this report, and the passage of almost 4 years, a 
current examination and opinion should be obtained.  

Accordingly, the claims for service connection for peripheral 
neuropathy of the right and left lower extremities are 
REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination for peripheral 
neuropathy.  The claims folder should 
be made available to the examiner for 
review in conjunction with the claim 
and he should state that it was 
reviewed.  Any tests or studies 
required to respond to the following 
inquiries should be done.  The examiner 
should provide a complete explanation 
for his opinions on the following.  

a.  Is it at least as likely as not 
that the Veteran has peripheral 
neuropathy of his right lower 
extremity?  
b.  Is it at least as likely as not 
that the Veteran has peripheral 
neuropathy of his left lower extremity?  
c.  If the Veteran has peripheral 
neuropathy of his right lower 
extremity, is it at least as likely as 
not due to a service-connected 
disability, particularly his diabetes 
mellitus?  
d.  If the Veteran has peripheral 
neuropathy of his left lower extremity, 
is it at least as likely as not due to 
a service-connected disability, 
particularly his diabetes mellitus?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


